DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied ("The invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wherein the nozzle (15) is arranged coaxially in the jet pump unit (46), in front of the mixer tube region (52), by means of the first step (200) and second step (202)” in claim 2 lines 2-4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In Claim 4 lines 1-4, it is unclear what is meant by “the first step (200) is arranged axially above the supply channel (17) in the direction of the screw elements (35), and the second step (202) is arranged axially below the supply channel (17) in the direction of the intake region (44)” since the “screw elements” were removed from claim 3 from which claim 4 depends.  Instead, the claim should recite --the first step (200) is arranged axially above the supply channel (17) in a direction away from the outlet region (45), and the second step (202) is arranged axially below the supply channel (17) in a direction towards the outlet region (45)--.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2009/0311111 to Yoshii.
Yoshii discloses a jet pump unit comprising
a pump housing (152, 153) (Fig. 2; paragraph [0032]),
a metering valve (151, 154-158) with a valve housing (155c) (Fig. 2; paragraphs [0032] and [0035]-[0037]),
a mixer tube region (152e) (Fig. 2; paragraphs [0032] and [0067]),
an intake channel (14c, 152b) (Fig. 2; paragraphs [0030] and [0042]),
and an outlet region (downstream end of 153) (Fig. 2, annotated below; paragraph [0040]),
wherein a passage bore constituting a passage opening is formed in the pump housing (152, 153), and wherein the metering valve (151, 154-158) is received in the passage opening and a first step and a second step are formed in the passage opening, radially with respect to a longitudinal axis of the jet pump unit, for radially centering and guiding the metering valve (151, 154-158) in the pump housing (152, 153) (Fig. 2, annotated below; paragraphs [0032]-[0035]),
characterized in that the metering valve (151, 154-158) comprises a nozzle (151) with a passage channel (151c), wherein the nozzle (151) is arranged coaxially in the jet pump unit, in front of the mixer tube region (152e), by means of the first step and second step (Fig. 2, annotated below; paragraph [0034]),
characterized in that a supply channel (14a, 151d) is formed in the metering valve (151, 154-158), which supply channel (14a, 151d) is formed at least partially in the pump housing (152, 153), radially with respect to the longitudinal axis of the jet pump unit, and opens into the passage opening, wherein the valve housing (155c) is arranged by a step on the pump housing (49) and is fixedly connected thereto (by welding) (Fig. 2, annotated below; paragraphs [0038] and [0041]),
characterized in that the first step is arranged axially above the supply channel (14a, 151d) in a direction away from the outlet region (downstream end of 153), and the second step is arranged axially below the supply channel (14a, 151d) in a direction towards the outlet region (downstream end of 153) (Fig. 2, annotated below; paragraph [0034]), and
characterized in that the supply channel (14a, 151d) opens into an inflow region inside the metering valve (151, 154-158), wherein the inflow region is formed in the passage opening of the jet pump unit (Fig. 2, annotated below; paragraph [0038]).

[AltContent: textbox (Inflow Region)][AltContent: textbox (Second Step)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet Region)][AltContent: arrow][AltContent: textbox (Outlet Channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Conical Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intake Region)][AltContent: arrow][AltContent: textbox (Step on the Pump Housing)][AltContent: textbox (Passage Bore)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (First Step)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Passage Opening)][AltContent: arrow][AltContent: textbox (Passage Bore)]
    PNG
    media_image1.png
    763
    423
    media_image1.png
    Greyscale

Annotation of Yoshii Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0311111 to Yoshii in view of U. S. Patent Publication 2018/0202270 to Falk.
	Yoshii teaches a jet pump unit comprising all the limitations of claim 1, as detailed above, and further teaches a jet pump characterized in that:
the passage bore is formed conical at least in portions, wherein an outlet channel of the jet pump unit is formed in the pump housing (152, 153) (Fig. 2 annotated above; paragraph [0040]).
Yoshii does not teach a radial outlet channel.  Falk teaches a jet pump unit wherein:
an outlet channel (in 130) of the jet pump unit is formed in a pump housing (112) radially with respect to the longitudinal axis of the jet pump unit, in a conical region (130) of a passage bore (inside 130) (Fig. 2A, 2C; paragraph [0039]).
It would be obvious to one of skill in the art, at the time of invention, to modify the jet pump taught by Yoshii with the radial outlet taught by Falk in order to direct the flow out of the pump in the radial direction like the two inputs and since it would have been "Obvious to try" by “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”  MPEP § 2143 I E; KSR. 550 U.S. at 421.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0311111 to Yoshii in view of U. S. Patent Publication 2009/0317691 to Yamada.
Referring to claim 7, Yoshii teaches a jet pump unit comprising all the limitations of claim 1, as detailed above, but does not teach a pump used to control a hydrogen supply to a fuel cell.  However, Yamada teaches that jet pumps, such as the Yoshii pump, are configured to control a hydrogen supply to a fuel cell (Fig. 1; paragraph [0052]).
It would be obvious to one of skill in the art, at the time of invention, to use the jet pump taught by Yoshii to control a hydrogen supply to a fuel cell, as taught by Yamada, in order to provide high pressure hydrogen to a fuel cell such that the fuel cell can operate with sufficient fuel (paragraph [0052]) and since doing so is combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, , 82 USPQ2d 1385 (2007); MPEP §2143 I A.
Referring to claim 8, Yoshii teaches a jet pump unit comprising all the limitations of claim 1, as detailed above, and further teaches a jet pump characterized in that:
 a supply channel (14a, 151d) is formed in the metering valve (151, 154-158), which supply channel (14a, 151d) is formed at least partially in the pump housing (152, 153), radially with respect to the longitudinal axis of the jet pump unit, and opens into the passage opening, wherein the valve housing (155c) is arranged by a step on the pump housing (49) and is fixedly connected thereto (by welding) (Fig. 2, annotated below; paragraph [0038]).
Yoshi teaches the use of a weld instead of a screw for the fixed connection.  Yamada teaches a jet pump wherein:
a valve housing (42) is arranged by a step on a pump housing (40, 36a, 36b) and is fixedly connected thereto by screw elements (41a, 41c) (Figures 2 and 6; paragraph [0061]).
It would be obvious to one of skill in the art, at the time of invention, to include the screws as taught by Yamada into the device of Yoshii in order to use an easily removable attachment means (screws are easier at least relative to welds), and because it has been held that a simple substitution of one known element, the screws of Yamada, for another, the weld of Yoshii, to obtain predictable results, fixing the valve housing to the pump housing, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP § 2141 III B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato, Doko and Koyama teach similar jet pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746